

Exhibit 10.2




















March 14, 2016




Andrew Gere
Chief Operating Officer
San Jose Water Company




Dear Andrew:


I am pleased to inform you that San Jose Water Company’s Board of Directors, at
their meeting held on March 14, 2016, approved your promotion to President and
Chief Operating Officer of San Jose Water Company effective as of March 14,
2016.


In addition to the increased responsibility and authority that accompanies your
new position, your annual base salary will be increased to $365,000. All other
components of your compensation will remain as stated in your 2016 compensation
letter dated December 21, 2015.


Personally, and on behalf of San Jose Water Company’s Board of Directors, please
accept our gratitude for your outstanding work to date. Congratulations on this
important career milestone, and I look forward to working with you in your new
capacity.




Very truly yours,


/s/ W. Richard Roth


W. Richard Roth
Chairman & Chief Executive Officer


